Name: Council Decision 2014/222/CFSP of 16 April 2014 amending Decision 2010/413/CFSP concerning restrictive measures against Iran
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania;  criminal law
 Date Published: 2014-04-23

 23.4.2014 EN Official Journal of the European Union L 119/65 COUNCIL DECISION 2014/222/CFSP of 16 April 2014 amending Decision 2010/413/CFSP concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to Council Decision 2010/413/CFSP of 26 July 2010 concerning restrictive measures against Iran (1), and in particular Article 23 thereof, Whereas: (1) On 26 July 2010, the Council adopted Decision 2010/413/CFSP. (2) By its judgment of 12 November 2013 in Case T-552/12 (2), the General Court of the European Union annulled Council Decision 2012/635/CFSP (3) insofar as it included North Drilling Company (NDC) in the list of persons and entities subject to restrictive measures, as set out in Annex II to Decision 2010/413/CFSP. (3) North Drilling Company (NDC) should be included again in the list of persons and entities subject to restrictive measures, on the basis of a new statement of reasons. (4) One entity should be removed from the list of persons and entities subject to restrictive measures set out in Annex II to Decision 2010/413/CFSP. (5) Decision 2010/413/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex II to Decision 2010/413/CFSP shall be amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 16 April 2014. For the Council The President D. KOURKOULAS (1) OJ L 195, 27.7.2010, p. 39. (2) Case T-552/12 North Drilling Co. v Council, judgment of 12 November 2013, not yet reported. (3) Council Decision 2012/635/CFSP of 15 October 2012 amending Decision 2010/413/CFSP concerning restrictive measures against Iran (OJ L 282, 16.10.2012, p. 58). ANNEX I. The entity listed below shall be inserted in the list set out in Part I, Section B (Entities), of Annex II to Decision 2010/413/CFSP: Name Identifying information Reasons Date of listing 118. North Drilling Company (NDC) No 8 35th St. Alvand St. Argentine Sq. Tehran Iran Tel. (+ 98) 2188785083-8 North Drilling provides financial support to the Government of Iran through being indirectly owned by the Mostazafan Foundation, a major Iranian parastatal entity controlled by the Government of Iran. North Drilling is an important entity in the energy sector which provides substantial revenues to the Government of Iran. Additionally, North Drilling has imported key equipment for the oil and gas industry, including prohibited goods. Therefore, North Drilling provides support for Iran's proliferation-sensitive nuclear activities. 23.4.2014 II. The entity listed below, and the related entry, shall be deleted from the list set out in Annex II to Decision 2010/413/CFSP: Safa Nicu a.k.a. Safa Nicu Sepahan, Safanco Company, Safa Nicu Afghanistan Company, Safa Al Noor Company and Safa Nicu Ltd Company.